United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-51328
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

MARCUS JAMES REEVES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-02-CR-1233-1-PRM
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marcus Reeves appeals his sentence from a guilty-plea

conviction on four counts of drug-related offenses.     Reeves

argues that the district court misapplied the Sentencing

Guidelines by failing to consider whether he was entitled to an

additional one-level reduction for acceptance of responsibility

under U.S.S.G. § 3E1.1(b).

     Under U.S.S.G. § 3E1.1(b), once the district court

determined that Reeves qualified for the two-level reduction

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51328
                                  -2-

under U.S.S.G. § 3E1.1(a), the only remaining questions were

(1) whether his offense level was greater than 16 and (2) whether

he either had timely provided complete information to the

Government concerning his own involvement in the offense or had

timely entered a guilty plea.     See United States v. Leal-Mendoza,

281 F.3d 473, 476 (5th Cir. 2002).    The district court erred in

failing to conduct this mandatory inquiry.     See id.

     Reeves did not object to the precise issue of the court’s

mandatory duty to consider the additional one-level reduction

under U.S.S.G. § 3E1.1(b).    This issue is therefore reviewed for

plain error.   See FED. R. CRIM. P. 52(b); United States

v. Vasquez, 216 F.3d 456, 459 (5th Cir. 2000).    The key inquiry

under plain error review is whether the district court could have

imposed the same sentence absent the error.     See United States

v. Wheeler, 322 F.3d 823, 827-28 (5th Cir. 2003) (citation

omitted, emphasis in original).    In this case, the sentence

imposed by the district court was within the appropriate

guidelines range, and therefore the district court could have

imposed the same sentence absent the error.     See Wheeler,
322 F.3d at 828.   Accordingly, the judgment and sentence of

the district court are AFFIRMED.